DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8, 12-15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feustel (US 2008/0132057).
As to claims 1 and 8, Feustel teaches a method comprising: forming a dielectric layer (307) over a first conductive feature (303, fig. 3A, [0049]); forming an opening (308/309) in the dielectric layer (307), the opening exposing a first portion (center of the top surface) of the first conductive feature (303, fig. 3a, [0049]); and forming a second conductive feature in the opening (fig. 3c, [0052]), wherein forming the second conductive feature comprises: performing a surface modification process (321) on a top surface of the first portion of the first conductive feature, the surface modification process suppressing a deposition rate of a first barrier material over the top surface of the first portion of the first conductive feature ([0049]); and selectively depositing a first barrier layer (310) comprising the first barrier material on a sidewall of the opening, wherein the first portion of the conductive feature remains exposed at the end of depositing the first barrier layer9Fig. 3B, [0050]).
As to claim 2, Feustel further teaches depositing a second barrier layer (313) over the first barrier layer (310) in the opening (308/309), the second barrier layer (313) being in physical contact with the first portion of the conductive feature (303, fig. 3c, [0051]).
As to claim 3, Feustel further teaches the first barrier layer (310) is separated from the first portion (center of top surface) of the conductive feature by the second barrier layer (313, fig. 3c).
As to claims 7, 12, and 13, Feustel further teaches depositing an adhesion layer (313) over the first barrier layer (310) in the opening (308/309), the adhesion layer being in physical contact with the first portion of the conductive feature (fig. 3b); and filling the opening with a conductive material ([0052], it is noted that the layer 313 is the adhesion layer and the second barrier layer, as they are not claimed together).
As to claim 14, Feustel teaches a semiconductor structure comprising: a first conductive feature (303), a top surface of the first conductive feature having a first region (periphery) and a second region (center) different from the first region (fig. 3a, [0049]); a dielectric layer (307) over the first conductive feature (303), wherein the dielectric layer covers the first region of the top surface of the first conductive feature (fig. 3a), and wherein the dielectric layer does not cover the second region of the top surface of the first conductive feature (fig. 3a, [0049]); and a second conductive feature (conductor that is not shown but is disclosed in [0052]) within the dielectric layer (307) and in electrical contact with the first conductive feature (fig. 3c, [0052]), the second conductive feature comprising: a conductive material ([0052]); and a first barrier layer (310) interposed between a sidewall of the conductive material and a sidewall of the dielectric layer (fig. 3c), wherein the first barrier layer does not cover the second region of the top surface of the first conductive feature (fig. 3c, [0050] – [0052]).
As to claim 15, Feustel further teaches an adhesion layer (313) interposed between the sidewall of the conductive material and the first barrier layer, wherein the adhesion layer covers the second region of the top surface of the first conductive feature (fig. 3c, [0051]).
As to claim 17, Feustel further teaches the adhesion layer is separated from the sidewall of the dielectric layer by the first barrier layer (fig. 3c).
As to claim 18, Feustel further teaches a second barrier layer (313) interposed between the sidewall of the conductive material and the first barrier layer, wherein the second barrier layer covers the second region of the top surface of the first conductive feature (fig. 3c, [0051]).

Allowable Subject Matter
Claims 4-6, 9-11, 16, 19,  and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. As to claims 4-6 and 9-11, Feustel teaches a surface modification treatment/layer 321, however it is a deposition process ([0049]), not a soaking process. 
As to claims 16, 19, and 20, Feustel teaches the second barrier/adhesion layer 313 is between the dielectric layer 307 and the second conductive feature (fig. 3c). There is no direct physical contact between the dielectric layer sidewall and the adhesion layer 313.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
5/9/22